Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The amendment filed 04/08/2021 has been entered. Claims 2, 6, 7, and 15 are cancelled. Claims 1, 3-5, 8-14, 17, and 18 are pending. The 112(b) rejections previously set forth are withdrawn in view of the amendments.
Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the prior art fails to teach the recited filtration capability, the scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04 IV. A., and see rejections below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Cordua (US PG Pub 2013/0081984).
With respect to claim 1, Smiddy teaches a system and method for removing contaminants from wastewater ([0002]), comprising a holding tank and first and second treatment regimens, located on trailers ([0006]) a platform, and can included flowing wastewater into at least one sand filter ([0009]), the system can be used at various flow rates and is mobile and easily serviced ([0037]) a portable filter system, and can treat wastewater at a flow rate of up to and including 500 gallons per minute, a high throughput purification of liquids, various treatments may occur in the holding tank, or may undergo first and second filter units, and each filter unit being of a width and height and a top and bottom (Figure 7B, [0062]), each filter contains sand and gravel ([0062]) each of said filter units comprises a first filter media, and wherein each of said filters comprises at least one inlet and at least outlet said inlets configured to be connected to a liquid source and said outlets configured to be connected to a discharge manifold (Figure 7B, effluent conduit 509, [0086]).
Smiddy teaches the system includes various valves and controls to facility the operation of the system, and sand filters may be automatically backwashed when the pressure drop exceeds 15 psig, 10 psig, or the like ([0063]), but fails to explicitly teach a pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi, and the filter units have a width greater than height.
Stevenson teaches a water reclamation unit with multiple stages, comprising two multimedia filters, loaded with gravel ([0007]), where a high capacity pump maintains sufficient pressure on the inflow line to cause the water to move through the system, media filters 111 and 117 are maintained at a constant differential pressure to drive the water through progressively finer particles, and control over the differential pressure is maintained by pump 119, which maintains the pressure at least to 35 psi, and if the pressure drops below that level, the system shuts down for possible backwash of the filters ([0027-0028]), pump 119 assists in maintaining the pressure drop on filter 117, and output from high pressure pump 119 can be controlled by valve 120, see Figure 1, and valves 112, 112a, 115, 118, and 118a, pressure sustaining valve downstream of said discharge manifold capable of sustaining pressure of at least 20-50 psi
It would have been obvious to one of skill in the art to incorporate the pressure control of Stevenson into the apparatus of Smiddy in order to maintain a constant differential pressure to drive the water through progressively finer particles (Smiddy [0027]).
Smiddy teaches the sand filters are round, (Figure 7B, [0062]), have a width greater than said height. However, it is known in the art that media filtration tanks can be oriented horizontally or vertically, The Water Treatments teaches a pressure water treatment filter, a rapid sand media filter, may be vertical or horizontal depending on the space available, Evoqua teaches high rate sand filtration tanks in series, horizontal tanks, for application with limited installation footprints which provide a flexible solution to projects with limited space. It would have been obvious to one of skill in the art to use wider, horizontal tanks to optimize space.
Applicant amended to incorporate the limitations from original claim 2, the platform comprises from two to eight filter units, and each filter unit is capable of filtering up to 850 gallons per minute.
Smiddy teaches the system comprises 4 or more or less sand filters 311-314, the platform comprises from two to eight filter units ([0062]), 
Smiddy teaches the system can remove a variety to contaminants, can operate at various flow rates, and is mobile and easily serviced, and in certain embodiments can treat wastewater to desired or required discharge limitations at a flow rate of up to and including 500 gallons per minute, but fails to teach each filter unit capable of filtering up to 850 gallons per minute. 
Cordua teaches a modular water filter system with a plurality of media filter modules (abstract), that typically two or more tanks of media filters (comprising sand, crushed glass, or variety of materials) are used, which are cleaned by backflushing ([0003], and each media filter tank module is capable of flowing between 15 and 25 gallons per minute ([0032]), and the system allows for design and construction of a system for the exact gallons per minute required, allowing for the addition of modules to increase capacity as needed ([0006]). Figures 3-13 illustrate configurations of 2, 3, 4, 5, 6, and 48 tank 

With respect to claims 3, 4, 9, and 10. Cordua teaches a modular system including one or more fluid supply conduits, one or more fluid outlet conduits, and a plurality of media filter tank modules ([0008]), each tank module includes and inlet flow ports 46 and outlet flow port 48 connected with the one or more inlet flow ports and a plurality of fluid flow directing segments 50 and separator segments 52 [0032], and further teaches the design of the system eliminates all the plumbing and long runs typically found in other sand media filter systems, and has been found to be neat, clean, and efficient ([0035]). Evoqua teaches tank connections for a rapid sand filter of 4-6 inches; a person of ordinary skill in the art, in view of Cordua figures 4-12, and in particular figures 4 and 10-12 would, for larger systems requiring many tanks, combine those tanks to eliminate additional piping and components, and provide multiple parallel inlet lines to distribute flow and allow for scaling up of capacity while using less piping, and to optimize use of space and components, while providing connections appropriate to the flow rates and capacity, including filter units with at least 3 inlets capable of being configured to at least 3 inlet lines, and least 3 outlets capable of being connected to a discharge manifold by at least three outlet lines, and three six inch inlets, and three eight inch outlets.
With respect to claim 8, the system according to claim 1 is taught above. Smiddy teaches the filter media is crushed glass, ground glass, carbon, sand, graphine, garnet, fine coarse gravel, anthracite, 5/8" crushed gravel or a resin ([0062]).  
With respect to claim 11, the system according to claim 1 is taught above. Smiddy teaches the wastewater is introduced to a holding tank (Smiddy [0005]), and various treatments may occur in the holding tank, or may undergo treatment prior to being stored in the holding tank (Smiddy [0039]), prior to the wastewater being introduced into the filters, and Stevenson teaches the use of an ionizer to change the physical characteristics of the wastewater prior to the introduction into the multimedia filters to permit easier and more efficient filtering (Stevenson [0007]), such that it would have been obvious to one of ordinary skill in the art to include first and second chambers in liquid communication with the first and second filter units, wherein the system is configured for liquid to flow into the first and second chambers and then to the first and second filter units, in order to provide beneficial changes in the wastewater prior to the filters, and permit easier and more efficient filtering (Stevenson [0007]).  
With respect to claim 14, the system according to claim 1 is taught above. The combination above further teaches a method of purifying liquid, said method comprising administering an unpure liquid into a portable filter system (Smiddy [0006]), said unpure liquid flowing into at least one of said first and second filter units (Smiddy [0009, 0015]) where the filter units can include the sand filter and the clay filter, wherein said unpure liquid mixes with said filter media (Smiddy [0061, 0066]), wherein purified liquid flows through said outlets via said discharge manifold (Smiddy wastewater flows through the sand filters and effluent conduit 509, though clay tank 330), wherein said pressure sustaining valve of said discharge manifold sustains pressure of at least 20-50 psi (Stevenson [0027-0028]).  
With respect to claim 16, the system according to claim 14 is taught above. Smiddy teaches the wastewater flows into at least one of the sand filters 311-314 as wastewater and flows out of the at least one sand filter through effluent conduit 509, ([0086]) the plurality of filter units is used simultaneously.  
With respect to claim 17, the system according to claim 1 is taught above. Smiddy teaches filter media in said first filter unit is the same as filter media in said second unit ([0062]).  
With respect to claim 18, the system according to claim 14 is taught above. Smiddy teaches the invention can include a sand filter system, and clay filter system ([0015]), a first filter unit comprises a first filter media and said second filter unit comprises a second filter media.

Claims 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smiddy (US PG Pub 2014/0021137), in view of Stevenson (US PG Pub 2015/0151998), in view of The Water Treatments (2015), in view of Evoqua (Odyssey High Rate Sand Filtration with Top Tank Connections (2017), in view of Ross (US RE 28458), in view of Melling (US PG Pub 2020/0230615).
With respect to claims 5, 12, and 13, the system according to claims 1 and 11 is taught above. However Smiddy fails to teach each of said filter units comprises a slanted plate in fluid communication with each of said inlet ports, an upper slanted plate with an angle of 110-125 degrees and a lower slanted plate with an angle of 45-70 degrees and the formation of a vortex. Ross teaches filtering of waste from effluent using a sand filter having agitation of the effluent above the filter media surface (abstract), with splash plates which abruptly change the direction of the flow and break up the waste and entrain air therein (col 7 lines 37-42), upper and lower splash plates (splash plate 30, and lower splash plates 160, 162) the first and second chambers each comprise upper and lower plates
Melling teaches an apparatus for separating components of a fluid stream, such as water, ([0001]), that there is a need separation that is robust, of simple construction, with a high throughput and readily portable for use in field situations, useful for separating oil from water, or in removing particulate materials from the liquids produced by fracking ([0002]), the rotational apparatus of the invention may be further connected to an additional vortex separation device ([0105]), that device not necessarily in combination with centrifugal separator described in the application ([0142]) and the vortex separation device may be used in combination with other separation devices ([0149]), the vortex separation device comprising a vortex creating device for imparting a vortex to the fluid stream, comprising one or more vortex creating elements upper and lower slanted plates, examples of vortex creating elements include baffles, deflector plates, spiral/screw shaped nozzles, and angled vanes, the baffles may be angled relative to the central axis such that a vortex is induced in the fluid plates are slanted, and the vortex creating device is typically the only path through which the fluid stream can enter the separation unit each of said filter units comprises a slanted plate in fluid communication with each of said inlet ports, and, the baffles may be angled by 40 to 50 degrees, components of the fluid to be separated enter the separator unit, where the rotational movement of the fluid in a vortex creates the centrifugal forces required for separation ([0105-0112]), downstream of the vortex creating device, the vortex separation device also comprises a separator unit where the fluid is separated into higher and lower density components ([0130]), and the vortex separation device has an inlet or a plurality of inlets ([0131]), connected to a pressurized fluid source requiring separation ([0132]), and at least first and second outlets ([0135-0136]). The vortex separation device can be configured to separate a mixture of two fluids, oil and water in an oil -water mixture, or separate solid matter from a liquid ([0140]). It would have been obvious to one of skill in the art to incorporate the splash plates of Ross, in combination with the separation unit with vortex inducing angles of Melling into the taught apparatus as one of the pretreatments indicated in Smiddy or Stevenson (first chamber and second chamber) in order to 110-125 degree angles would be reached through such optimization. The method of purification is the normal use of the apparatus and is taught above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777